IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2247 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 28 DB 2016
                                :
           v.                   :            Attorney Registration No. 83891
                                :
KEITH MICHAEL McWHIRK,          :            (Montgomery County)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 31st day of July, 2020, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Keith Michael McWhirk is suspended on consent

from the Bar of this Commonwealth for a period of four years, retroactive to February 25,

2016. Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to

the Disciplinary Board. See Pa.R.D.E. 208(g).